Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rider (US 5,230,536) in view of Weber (US 2,986,409).  Rider discloses a mounting device (10) for a mounting member (26) comprising: a first flange (22) with an orifice which is read as including a first upper section and a second lower section; a second flange (12) mounted through the orifice of the first flange and a mounting surface (41), and including a first section, a second section (16) having a plurality of threads receiving the first flange, a third section having a plurality of threads with flattened sides for receiving a tool (58 in Fig. 2) and, a fourth section having a plurality of threads (14); a compression nut (24) passing over the mounting member and threading on the fourth section; and a ring (34 or 38) fitted over the mounting member between the forth section and the compression nut.  The compression nut includes a lip having with the same diameter as the ring (see Fig. 1) such that tightening the nut secures the mounting member from movement (column 4 paragraph beginning line 49) and the ring is made of plastic material (column 3, line 59-62).



Response to Remarks
The objections to the specification and drawings have been overcome as a result of the remarks and amendment(s).

Applicant argues that Rider does not disclose a first flange having and orifice, a first section, and a second flange inserted in the first flange through a mounting surface and the orifice in the first flange.  In response the examiner disagrees.  In Rider the “first flange” is read as the element 22 and since the claims do not put any limitation of the first and second sections they are read as the upper and lower haves of the element.  The “first flange” (element 22) includes a threaded bore which reads the claimed “orifice”.  The claimed “second flange” is read as element 12 which is received in the “first flange” via the threaded connection between the first and second flanges.  For a better understanding, below is annotated Fig. 1 of Rider.  The embodiment shown in Fig. 2 of Rider shows an alternative to element 12 including the flats 58 which are to engage a wrench for ease of assembly (column 5, line 53 to column 6, line 16) otherwise it is the same.


    PNG
    media_image1.png
    600
    1045
    media_image1.png
    Greyscale


Applicant argues amended claim 1 does not disclose the second flange having the one of more holes for receiving the set screws to affix the mounting member at a preferred height.  The examiner disagrees.  Rider discloses the “second flange” as the inner member (12 in the first embodiment shown above) which has the second flange orifice receiving the mounting member 26, which is similar to Weber where an inner member 10 receives a mounting member 30.  And in Weber that inner member 10 includes the holes for the set screws 16 to affix the mounting member (see Figs. 2 and 5).  So similarly, it would have been obvious to provide the inner member (“second flange”) of Rider with holes for set screws for the same reason, to secure the mounting member.  And, any height of the mounting member relative to the mounting surface 41 would read on the preferred height.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677